386 F.2d 532
Lawrence A. SMITH, Appellant,v.UNITED STATES of America, Appellee.
No. 21418-A.
United States Court of Appeals Ninth Circuit.
November 24, 1967.

Lawrence A. Smith, in pro. per.
Eugene G. Cushing, U. S. Atty., Michael Hoff, Asst. U. S. Atty., Seattle, Wash., for appellee.
Before BROWNING, DUNIWAY, and ELY, Circuit Judges.
PER CURIAM.


1
Appellant contends that certain evidence introduced against him was obtained by an unlawful search.


2
Portland, Oregon, police received a telephone call from the Seattle, Washington, office of the Federal Bureau of Investigation informing them that appellant and two others had robbed a bank in Seattle and were believed to have driven to the Portland area in a 1959 Ford carrying Washington license AKY 498. The Portland police located the automobile in a motel parking lot and determined from the manager that the occupants of the automobile were registered in a particular room. Appellant responded to their knock on the door. They arrested him and searched the room, discovering a part of the loot from the bank robbery.


3
We conclude that the arresting officers had "reasonable cause for believing the person arrested" had committed a felony, and appellant's arrest without a warrant was therefore valid under Ore.Rev.Stat. § 133.310(3). The search of the motel room was incident to that arrest and hence lawful. Cf. Reed v. United States, 364 F.2d 630, 632-633 (9th Cir. 1966). See also Travis v. United States, 362 F.2d 477, 481 (9th Cir. 1966).


4
We have examined appellant's other specifications of error and find them without merit.


5
Affirmed.